DETAILED ACTION
	Claims 1-13 have been cancelled.
	Claims 14-27 are pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required:
Movable adjustment assembly in claim 1(f). 
Exercise motion user engagement component in claim 1(j).
User engagement adjusting component in claim 1(k).
Latching assembly in claim 1(l).
Adjustable four-bar linkage mechanism in claim 1(m) and claim 8(i).
Applicant is requested to maintain consistency.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered. When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 1-14 have been renumbered 14-27. See Appendix for renumbered claims. For purposes of examination and clarity, pending claims 14-27 will be referred to as 1-14 as presented by applicant.
Claims 1-3, 6-10, and 13-14 are objected to because of the following informalities:  
Claim 1(i): On line 1, “third operational linkage coupling bar” should be ---operational linkage coupling bar---
Claim 1(l): On line 5, “the adjustable” should be ---an adjustable---
Claim 1(m): On line 2, “the adjustable” should be ---an adjustable---
Claim 2: On lines 2-3 “one-directional” should be ---a one-directional---
On line 3, “four-bar linkage exercise” should be ---four-bar linkage assembly--
Claim 3: On line 3, “reciprocating resistance” should be ---a reciprocating resistance---
On line 3, “four-bar linkage exercise” should be ---four-bar linkage assembly--
Claim 6: On line 4, “assembles” should be ---assemblies---
On line 5, “the user’s right hand” should be ---a user’s right hand---
Claim 7: On line 4, “assembles” should be ---assemblies--- 
On line 5, “the user’s right hand” should be ---a user’s right hand---
Claim 8(i): On line 2, “the adjustable” should be ---an adjustable---
On line 6, “the adjustable” should be ---an adjustable---
Claim 9: On line 3, “four-bar linkage exercise” should be ---four-bar linkage assembly---
Claim 10: On line 3, “reciprocating resistance” should be ---a reciprocating resistance---
On line 3, “four-bar linkage exercise” should be ---four-bar linkage assembly--
Claim 13: On line 4, “assembles” should be ---assemblies---
On line 5, “the user’s right hand” should be ---a user’s right hand---
Claim 14: On line 4, “assembles” should be ---assemblies---
On line 5, “the user’s right hand” should be ---a user’s right hand---
Applicant is requested to be consistent with terminology pertaining to an adjustable four-bar linkage assembly by using a single phrase such as “adjustable four-bar linkage assembly” throughout the claims.
Appropriate correction is required.

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“user engagement adjusting component” in claim 1(k)
“latching assembly” in claim 1(l) and 8(h)
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
According to paragraphs 0029-0030, the claim limitation “user engagement adjusting component” is interpreted to cover the adjustment assembly handle 31 of the four-bar linkage adjustment and latching assembly 20 for the purposes of examination.
According to paragraphs 0029-0030, the claim limitation “latching assembly” is interpreted to cover the adjustment assembly locking plate 33 and adjustment assembly handle detent pin 35 the four-bar linkage adjustment and latching assembly 20 for the purposes of examination.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1(f) and (l), the limitation “movable adjustment assembly” on line 1 part (f) is unclear if the limitation refers to the entirety, or a portion, of the “four-bar linkage adjustment and latching assembly 20” (described in paragraphs 0029-0030 of the specification). Additionally, the limitation “latching assembly” on line 1 part (l) is unclear if the limitation refers to the entirety, or a portion, of the “four-bar linkage adjustment and latching assembly 20”. Therefore, it is unclear if the limitations “movable adjustment assembly” and “latching assembly” refer to the same structures, or different corresponding structures of the “four-bar linkage adjustment and latching assembly 20”. The limitation “adjustable four-bar linkage assembly” on line 5 part (l) lacks antecedent basis, and is unclear of which structures comprise the “adjustable four-bar linkage assembly”.
Regarding claim 1(m), the limitation “at least one component of the adjustable four-bar linkage mechanism” on lines 1-2 lacks antecedent basis, and is unclear if the limitation refers to the limitation “adjustable four-bar linkage assembly” in part (l) or a separate mechanism with different components. Additionally, the limitation “all of the operational components of the adjustable four-bar linkage assembly” on lines 6-7 lacks antecedent basis, and is unclear of which structures comprise the “adjustable four-bar linkage assembly”.
Regarding claim 8(h), the limitation “latching assembly” on line 1 is unclear if the limitation refers to the entirety, or a portion, of the “four-bar linkage adjustment and latching assembly 20”, similar to the instance of “latching assembly” in claim 1.
Regarding claim 8(i), the limitation “at least one component of the adjustable four-bar linkage mechanism” on lines 1-2 lacks antecedent basis, and is unclear of what components comprise the “adjustable four-bar linkage mechanism”. Additionally, the limitation “adjustable four-bar linkage assembly” on line 3 lacks antecedent basis, and is unclear if the limitation refers to the “adjustable four-bar linkage mechanism” on line 2, or a separate assembly. The limitation “all of the operational components of the adjustable four-bar linkage assembly” on lines 7-8 lacks antecedent basis, and is unclear of which structures comprise the “adjustable four-bar linkage assembly”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leipheimer (US 6770017 B1).
Regarding claim 1, see Leipheimer annotated Figures 8-9 below, Leipheimer discloses an adjustable four-bar linkage assembly exercise station comprising: 
an exercise station (machine 10’) with a structural support frame (main frame 12’);
at least one adjustable location operational pivot (considered to be shaft 78’) which is stationary during operation of the exercise station (10’); 
at least one stationary operational pivot (considered to be the shafts of bearings 52’ and 54’, “Bearings 52, 54 have flanges (not shown) to receive bolts (not shown) for securing the bearings 52, 54 to the second frame portion 22.” See column 5 lines 29-31, the bolts securing the bearings 52’, 54’ are considered to be rigid mounts) rigidly mounted on the structural support frame (12’); 
at least one first movable operational pivot (considered to be shaft 76’) which moves during operation of the exercise station (10’); 
at least one second movable operational pivot (considered to be shaft 70’) which moves during operation of the exercise station (10’); 
at least one movable adjustment assembly (considered to be the adjustment linkage 80’ and shaft 88’, “The second end 84' of each of the adjustment linkages 80' is pivotally connected by respective shafts 88' to the upstanding frame portion 22' of the main frame 12'.” See column 10 lines 45-47) that operatively connects the at least one adjustable location operational pivot (78’) to the structural support frame (12’) and is structured for adjusting the location of the at least one adjustable location operational pivot (78’, “the adjustment linkage 80' may be set in different overload positions which correspond with adjustment holes 102a', 102b' and 102c' in the adjustment plates 100', as shown in FIGS. 9-11.” See column 10 lines 63-66; as the movable adjustment assembly 80’,88’ changes position along adjustment plate 100’, the location of the adjustable location operational pivot 78’ changes as well); 
at least one first operational linkage bar (considered to be guide linkage 46’) having a first end (75’) and a second end (74’) wherein the first end (75’) of the at least one first operational linkage bar (46’, “The guide linkages 46' are pivotal relative to the adjustment linkages 80' via shafts 78' extending from the respective adjustment linkages 80'”, see column 10 lines 50-53) is connected to the at least one adjustable location operational pivot (78’) and the second end (74’, “end 74 of the guide linkage 46 is pivotally connected by shaft 76 to the weight mount lever 44”, see column 6 lines 8-9) of the at least one first operational linkage bar (46’) is connected to the at least one first movable operational pivot (76’); 
at least one second operational linkage bar (considered to be main linkage 40’) having a first end and a second end wherein the first end of the at least one second operational linkage bar (40’, “main linkage 40' is supported and pivotally connected to the frame portion 22' by bearings 52', 54'”, see column 9 lines 61-63) is connected to the at least one stationary operational pivot (52’, 54’, considered to be connected to an end portion of the second operational linkage bar 40’ under BRI) and the second end of the at least one second operational linkage bar (40’, “The weight mount levers 44' are each pivotally connected by shaft 70' to the respective main linkages 40'”, see column 10 lines 27-29) is connected to the at least one second movable operational pivot (70’, considered to be connected to an end portion of the second operational linkage bar 40’ under BRI);
at least one third operational linkage coupling bar (considered to be weight lever mount 44’, see note below) having a first end and a second end that is pivotably connected at spaced locations to the at least one first movable operational pivot (76’) and the at least one second movable operational pivot (70’); 
Note: Inasmuch the applicant has shown the third operational linkage coupling bar 3 in Figure 6 to have a first portion wherein a first and second end are pivotably connected at spaced locations, the third operational linkage coupling bar 44’ as disclosed by Leipheimer similarly shows a first portion wherein a first and second end are pivotably connected at spaced locations to the first movable operational pivot 76’ and second movable operational pivot 70’.
at least one exercise motion user engagement component (considered to be handle grip 64’), operatively connected to the at least one third operational linkage coupling bar (considered to be weight mount lever 44’, connected to the exercise motion user engagement component 64’ via second operational linkage bar 40’); 
at least one user engagement adjusting component (considered to be adjustment handle 86’, “The adjustment linkage 80 preferably cooperates with the adjustment plate 100 through the use of a removable pin 104, such as a "popper pin", that extends through the aperture 92 in the adjustment linkage 80 and through one of the holes 102 in the adjustment plate 100. The pin 104 is removable so that after removal the adjustment linkage 80 may be moved to other locations along the adjustment plate 100 by manipulating the adjustment handle lever 86.” See column 6 lines 53-61) operatively connected to the at least one movable adjustment assembly for locating the position and configuration of the at least one movable adjustment assembly and locating the position of the at least one adjustable location operational pivot (78’) prior to operation of the exercise station (10’); 
at least one latching assembly (considered to be adjustment plate 100’ with removable pin 104’, “The adjustment linkage 80 defines at least one aperture 92 at a point located between the adjustment handle lever 86 and shaft 78 which connects the guide linkage 46 to the adjustment linkage 80. The adjustment linkage 80 is configured to coact with an adjustment plate 100 attached to the second frame portion 22 of the main frame 12”, see column 6 lines 46-51) operatively connecting the at least one user engagement adjusting component (86’) to the structural support frame (12’) such that the position and configuration of the at least one movable adjustment assembly (“The changes in angle and location of the adjustment linkage 80 are transmitted through the guide linkage 46 to the rest of the lever carriage mechanism 16 [the combination of main linkage 40’, weight mount lever 44’, and guide linkage 46’].” See column 8 lines 21-24) and the location of the at least one adjustable location operational pivot (78’) and the configuration of the adjustable four-bar linkage assembly (considered to be the combination of the main linkage 40’, weight lever mount 44’, guide linkage 46’, adjustment linkage 80’) is securable prior to operation of the exercise station (10’); and 
a resistance mechanism (considered to be removable weights, “The respective weight mount levers 44' are pivotally connected to the right and left side main linkages 40' and each include a weight mount shaft 72' adapted to receive removable weights onto the machine 10'.” See column 10 lines 21-24) operatively connected to at least one component (third operational linkage coupling bar 44’) of the adjustable four-bar linkage mechanism (interpreted to the adjustable four-bar linkage assembly for purposes of examination); 
wherein prior to operation of the exercise station (10’), the at least one adjustable location operational pivot (78’, see column 6 lines 53-61 above) is adjusted to and secured at a selected location such that the at least one exercise motion user engagement component (64’) and all of the operational components (considered to be the main linkage 40’, weight lever mount 44’, guide linkage 46’) of the adjustable four-bar linkage assembly follow a path of motion (see Leipheimer Figures 9-11, “FIG. 9 shows the right side adjustment linkage 80' set in the overload beginning position corresponding to hole 102a' in the right side adjustment plate 100' by popper pin 104'. FIG. 10 shows the adjustment linkage 80' set in the overload middle position corresponding to hole 102b' in the adjustment plate 100'. Finally, FIG. 11 shows the adjustment linkage 80' in the overload end position corresponding to hole 102c' in the adjustment plate 100'. The overload positions of the adjustment linkage 80' as set by holes 102a', 102b' and 102c' and popper pin 104' cause the weight mount shaft 72' of the respective weight mount levers 44' to traverse different arcs as the user makes inputs to the machine 10'.” See column 11 lines 1-13) unique to the selected configuration of the adjustable four-bar linkage assembly during operation of the exercise station (10’).


    PNG
    media_image1.png
    720
    1009
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    598
    824
    media_image2.png
    Greyscale

	Regarding claim 2, see Leipheimer annotated Figures 8-9 above, Leipheimer discloses wherein the adjustable four-bar linkage assembly is operatively connected to a resistance mechanism (considered to be removable plates, see column 10 lines 21-24 above) that provides one-directional resistance only to the adjustable four-bar linkage exercise such that a pushing motion is resisted by the resistance mechanism (“The user operates the machine 10' by pushing upward against the handle grips 64' which causes the respective right and left side lever carriage mechanisms 16' to pivot upward.” See column 11 lines 35-38) or an opposite pulling motion is resisted by the resistance mechanism.
	Regarding claim 4, see Leipheimer annotated Figure 8 above, Leipheimer discloses another four-bar linkage assembly, wherein the two adjustable four-bar linkage assemblies (“The right side main linkage 40' is supported and pivotally connected to the frame portion 22' by bearings 52', 54', and the left side main linkage 40' is supported and pivotally connected to the frame portion 22' by a second set of bearings 52', 54'. Right and left sides for the machine 10 are defined from the point of view of the user who will operate the machine 10' in FIG. 8.” See column 9 lines 61-67) are coupled to form a single adjustable four-bar linkage assembly exercise station (considered to be machine 10’) such that the two adjustable four-bar linkage assemblies move in unison (under BRI, the two adjustable four-bar linkage assemblies move substantially in unison during operation).
	Regarding claim 6, see Leipheimer annotated Figure 8 above, Leipheimer discloses another four-bar linkage assembly, wherein the two four-bar linkage assemblies are a left and a right side adjustable four-bar linkage assembly respectively (see column 9 lines 61-67 above), wherein the two four-bar linkage assemblies together create a single exercise station (10’) such that a user's left hand engages the left side four-bar linkage assembly and the user's right hand engages the right side four-bar linkage assembly (see column 11 lines 35-38 above, based on the user’s point of view, the user’s left and right hands engage the respective left and right adjustable four-bar assemblies).

Allowable Subject Matter
Claims 3, 5, and 7, which are dependent upon claim 1, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record fails to teach or disclose an adjustable four-bar linkage assembly exercise station in combination with all the structural and functional limitations of claim 1 and further disclosing a resistance mechanism that provides reciprocating resistance to the adjustable four-bar linkage exercise such that a pushing motion is resisted by the resistance mechanism and an opposite pulling motion is resisted by the resistance mechanism in a single reciprocating push and return pull exercise motion.
The closest prior art of record includes Leipheimer (US 6770017 B1) and Webber et al. (US 9861850 B1, hereinafter Webber).
Leipheimer discloses an adjustable four-bar linkage assembly exercise station, but is silent on a resistance mechanism that provides reciprocating resistance to the adjustable four-bar linkage exercise such that a pushing motion is resisted by the resistance mechanism and an opposite pulling motion is resisted by the resistance mechanism in a single reciprocating push and return pull exercise motion.
Webber, see Webber annotated Figure 10A below, discloses a resistance mechanism (considered to be the bi-directional gas shock or ram assembly 88, “Resistance to both pushing and pulling of arms 78 is provided by the bi-directional gas shock or ram assembly 88”, see column 13 lines 43-44) that provides reciprocating resistance such that a pushing motion is resisted by the resistance mechanism and an opposite pulling motion is resisted by the resistance mechanism in a single reciprocating push and return pull exercise motion (“As the arms are pulled down from the upper position of FIG. 10B to the lower position of FIG. 10A, links 116 push down the forward end of lifting arm 118, simultaneously pulling piston 136 out of cylinder 135 into the extended position of FIGS. 7A and 10A against the resistance of the gas in cylinder 135. The resistance can be adjusted using an adjustment knob 138 (FIG. 7 A, 78) on the cylinder 135. When the exercise arms are pushed back up into the upper position, the link arm is raised at its forward end, pushing piston 136 back into the cylinder against the resistance of gas in the cylinder. Thus, exercise resistance is provided in both directions of exercise arm movement.” See column 12 line 58 – column 13 line 2).


    PNG
    media_image3.png
    555
    667
    media_image3.png
    Greyscale

It would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Leipheimer to include a resistance mechanism such that a pushing motion is resisted by the resistance mechanism and an opposite pulling motion is resisted by the resistance mechanism in a single reciprocating push and return pull exercise motion as taught by Webber. In order to modify Leipheimer in view of Webber, it would require a substantial reconstruction and redesign of the  adjustable four-bar linkage assembly and structural support frame as disclosed in Leipheimer in order to implement and accommodate the resistance mechanism as taught by Webber.
Claims 8-14, where claims 9-14 are dependent upon claim 8, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record fails to teach or disclose an adjustable four-bar linkage assembly exercise station in combination with all the structural and functional limitations of claim 8 and further disclosing a first vertically oriented linkage bar with a lower end and an upper end and the lower end of the first vertically oriented linkage bar is pivotally connected to the adjustable linkage assembly, and a second vertically oriented linkage bar with a lower end and an upper end and the lower end of the second vertically oriented linkage bar is pivotally connected to the structural support frame.
	The closest prior art of record includes Leipheimer (US 6770017 B1) and Giannelli et al. (US 6142917 A, hereinafter Giannelli).	
	Regarding claim 8, see Leipheimer annotated Figures 8-9 above, Leipheimer discloses an adjustable four-bar linkage assembly exercise station comprising:
an exercise station (machine 10’) with a structural support frame (main frame 12’);
an adjustable linkage assembly (considered to be the combination of the main linkage 40’, weight lever mount 44’, guide linkage 46’, adjustment linkage 80) operatively connected to the structural support frame (12’);
a user engagement exercise motion component (considered to be handle grip 64’) operatively attached to the horizontally oriented linkage coupling bar (considered to be guide linkage 46’ which is connected to the user engagement exercise motion component 64’ via main linkage 40’);
 a user engagement adjustment component (considered to be adjustment handle 86’) operatively connected to the adjustable linkage assembly (the user engagement adjustment component is connected to adjustment linkage 80’ of the adjustable linkage assembly);
 a latching assembly (considered to be adjustment plate 100’ with removable pin 104’, see column 6 lines 46-51 above) operatively connecting the user engagement adjustment (86’) component to the structural support frame (12’);
a resistance mechanism (considered to be removable weights, see column 10 lines 21-24 above) operatively connected to at least one component (considered to be weight mount lever 44’) of the adjustable four-bar linkage mechanism (interpreted to be the adjustable linkage assembly for purposes of examination);
wherein prior to operation of the exercise station (10’), the adjustable linkage assembly is adjusted and secured to a selected position which will set a configuration of the adjustable four-bar linkage assembly such that all of the operational components (considered to be the main linkage 40’, weight lever mount 44’, guide linkage 46’) of the adjustable four-bar linkage assembly follow a path of motion (see Leipheimer Figures 9-11 and column 11 lines 1-13 above) unique to the selected configuration of the adjustable four-bar linkage assembly during operation of the exercise station (10’).
However, Leipheimer is silent on:
a first vertically oriented linkage bar with a lower end and an upper end and the lower end of the first vertically oriented linkage bar is pivotally connected to the adjustable linkage assembly;
a second vertically oriented linkage bar with a lower end and an upper end and the lower end of the second vertically oriented linkage bar is pivotally connected to the structural support frame;
a horizontally oriented linkage coupling bar pivotally attached to the upper end of the first vertically oriented linkage bar at a first location and pivotally attached at a second spaced location to the upper end of the second vertically oriented linkage bar;
wherein prior to operation of the exercise station, the adjustable linkage assembly is adjusted and secured to a selected position that locates and secures the position of the pivotable lower end of the first vertically oriented linkage bar which will set a configuration of the adjustable four-bar linkage assembly such that all of the operational components of the adjustable four-bar linkage assembly follow a path of motion unique to the selected configuration of the adjustable four-bar linkage assembly during operation of the exercise station.
	Giannelli, see Giannelli annotated Figure 4 below, discloses:
a first vertically oriented linkage bar (primary arm 36a-b) with a lower end and an upper end;
a second vertically oriented linkage bar (follower lever arm 38a-b) with a lower end and an upper end;

    PNG
    media_image4.png
    663
    651
    media_image4.png
    Greyscale


It would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Leipheimer to include a first and second vertically oriented linkage bar as taught by Giannelli.  In order to modify Leipheimer in view of Giannelli, it would require a substantial reconstruction and redesign of the adjustable four-bar linkage assembly and structural support frame as disclosed in Leipheimer in order to implement and accommodate the first and second vertically oriented linkage bars as taught by Giannelli. Furthermore, the reconstruction and redesign of the adjustable four-bar linkage assembly would not guarantee the same movement pathway as intended by Leipheimer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Giannelli et al. (US 6254516 B1) discloses an adjustable linkage assembly comprising an exercise station, a structural support frame, stationary operational pivot, first and second operational linkage bars, an exercise motion user engagement component, and a resistance mechanism. Leipheimer is silent on an adjustable location operational pivot, a user engagement adjusting component, movable adjustment assembly, and latching assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily R Patubo whose telephone number is (571)272-6717. The examiner can normally be reached M-Th 730-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY R PATUBO/Examiner, Art Unit 3784                                                                                                                                                                                                        
/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784